DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1, 3, 6-7, 9, 11, 13, 16-17, 19 are allowable. The restriction requirement in between species 1-5, as set forth in the Office action mailed on 11/21/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/21/2019 is partially withdrawn.  Claims 2, 4-5, 10, 12, 14-15 and 20, directed to species in Figs. 3-4 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 8 and 18, directed to species in Fig. 2 remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
Examiner note: Claim 1 or 11 requires that: the first cavity (of a compression feature) located offset from a central longitudinal axis of the valve body, ... the second cavity being apart from the first cavity by a wall of the valve body. Meanwhile, claim 8 or 18 requires that: wherein the compression feature is asymmetric along a center cross-section of the valve body.  None of the Figs. 1-4 shows that the first cavity of the compression feature located offset from a central longitudinal axis of the valve body, and at the same time, the compression feature is asymmetric along a center cross-section of the valve body. 
In other words, a combination of the limitations of claims 1 and 8 or claims 11 and 18 involve 112, 1st paragraph of lacking description.  Applicant elected species 2 (Fig. 1B), non-elected without traverse.  See Remarks 01/17/2020.  Accordingly, claims 8 and 18 have been cancelled by Attorney Mansour on 01/06/2021.  Please see Interview Summary paper for further details.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-7, 9-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed a needless valve assembly including: a head of the valve body having an inner surface forming a compression feature comprising a first cavity extending within the valve body between the distal end of the head and the proximal end of the head; a retaining flange defining a proximal most end of the valve body and comprising a second cavity that extends from the proximal most end of the valve body up to the proximal end of the head, the second cavity being apart from the first cavity by a wall of the valve body, wherein the retaining flange extends radially outward from the central longitudinal axis of the valve body; wherein the compression feature is positioned offset from the retaining flange along the central longitudinal axis, and the compression feature is configured to control how the valve body is compressed to permit the fluid flow through the needleless valve assembly.

The closet prior art of record is PAN (US 2012/0059334), Tsai (US 6,855,138), however these references do not disclose the device as claimed or described above.
1) PAN discloses a needleless valve comprising: a housing 20; a valve body 30 having an inner surface 331 (or 322A in Fig. 6, or 333B in Fig. 9) forming a compression feature; a distal end of the head comprising: a continuous top surface; a retaining flange 31 defining a proximal most end of the valve body and comprising a second cavity 34 that extends from the proximal most end of the valve body up to the proximal end of the head, the second cavity being apart from the first cavity by a wall of the valve body, wherein the retaining flange extends radially outward from the central longitudinal axis of the valve body; and the compression feature is configured to control how the valve body is compressed to permit the fluid flow through the needleless valve assembly.


2) Tsai discloses a needleless valve comprising: a housing 50; a valve body 44 comprising: a head (upper part) having a distal end 46 and a proximal end (near 48), and an inner surface 43 forming a compression feature comprising a first cavity 43 extending within the valve body between the distal end of the head and the proximal end of the head, the first cavity located offset from a central longitudinal axis of the valve body, and the distal end of the head comprising a continuous top surface; and a retaining flange (a skirt part) coupled to the proximal end of the head, the retaining flange defining a proximal most end of the valve body and comprising a second cavity (a hollow or interior space inside that skirt part) that extends from the proximal most end of the valve body up to the proximal end of the head; wherein the retaining flange extends radially outward from the central longitudinal axis of the valve body; wherein the compression feature is positioned offset from the retaining flange along the central longitudinal axis, and the compression feature is configured to control how the valve body is compressed to permit the fluid flow through the needleless valve assembly.
Tsai fails to disclose that the second cavity being apart from the first cavity by a wall of the valve body.  As seen in Fig. 2, the second cavity (the hollow or interior space of the skirt part 44) connects with the first cavity 43/45. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783